DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/30/2019, this is a First Action Allowance on the Merits. Claims 1-18 are currently allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 10/30/2019, assigned serial 16/668,647 and titled “Method for Controlling Robot and Robot Device”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
a.	Claims 1-18 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 7 and 13. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 9,237,844 to De Brujin et al - which is directed to system for tracking the point of gaze of an observer observing an object comprises a camera for recording an image of an eye of the observer, comprises a means for providing a luminous marker, and means for analyzing the image of the eye to determine the reflection of the marker on the eye and the centre of the pupil. The relative positions of the corneal reflection of the marker and the pupil centre are measured. The marker is repositioned, in dependence on the determined relative positions, to improve correspondence between the corneal reflection of the marker and the pupil center.

US 8,885,882 to Yin et al - which is directed to gaze direction determining system and method is provided. A two-camera system may detect the face from a fixed, wide-angle camera, estimates a rough location for the eye region using an eye detector based on topographic features, and directs another active pan-tilt-zoom camera to focus in on this eye region. A eye gaze estimation approach employs point-of-regard (PoG) tracking on a large viewing screen. To allow for greater head pose freedom, a calibration approach is provided to find the 3D eyeball location, eyeball radius, and fovea position. Both the iris center and iris contour points are mapped to the eyeball sphere (creating a 3D iris disk) to get the optical axis; then the fovea rotated accordingly and the final, visual axis gaze direction computed.

Regarding Claim, “A method for controlling a robot, comprising: establishing a reference coordinate system; capturing a user's gaze direction of an indicated target; acquiring a sight line angle of the robot; acquiring a position of the robot; acquiring a linear distance between the robot and the user; calculating in real time a gaze plane in a user's gaze direction relative to the reference coordinate system based on the sight line angle of the robot, the position of the robot and the liner distance between the robot and the user; and smoothly scanning the gaze plane by the robot to search for the indicated target in the user's gaze direction.” 
Regarding Claims 7 and 13, these claims are the associated device and the associated product of claim 1, hence they are also allowed for the same reasons. 

There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-6, 8-12, and 14-18, are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 7 and 13.

b.	Therefore, Claims 1-18 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B